ACCEPTED
                                                                                       06-14-00097-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  1/28/2015 5:30:37 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK



                             NO. 06-14-00097-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §    IN THE            TEXARKANA, TEXAS
                                          §                    1/28/2015 5:30:37 PM
VS.                                       §    6th COURT           DEBBIE AUTREY
                                          §                            Clerk
WILLIE FRANK JACKSON                      §    OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF 2nd

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Willie Frank Jackson, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.   This case is on appeal from the 354TH Judicial District Court of Hunt

County, Texas.

       2.   The case below was styled the STATE OF TEXAS vs. Willie Frank

Jackson, and numbered 29,295.

       3.   Appellant was convicted of Aggravated Robbery, with a Deadly

Weapon.

       4.   Appellant was assessed a sentence of 90 years on May 14, 2014.

       5.   Notice of appeal was given on May 14, 2014.

       6.   The clerk's record was filed on September 10, 2014; the reporter's
record was filed on November 25, 2014.

        7.    The appellate brief is presently due on January 28, 2015.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    One extension to file the brief has been received in this cause.

        10.   Defendant is currently incarcerated.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes in

the reporter’s record and the clerk’s record the record; however, Appellant’s counsel

requests additional time to sufficiently develop the arguments material to the brief.

        Additionally, Counsel was out of state from January 1, 2015 through January

6, 2015.

        Counsel was set on a special setting for trial in Cause No 80,371, In the

Interest of K.L.M. in the 196th District Court; Hunt County Child Protection Court

for Northeast Texas #2 on January 21 and 22, 2015.

        Counsel was just appointed on In the Interest of N.G.J. Appellate Cause No.

06-14-00083-CV, an accelerated appeal, and is working quickly to become

acquainted with the parties and issues of that case.
      Counsel is also appointed in:

      Garza v. State Appellate Cause numbers 06-14-00088-CR through

06-14-00093, and filed multiple briefs relating to that case December 22, 2014,

      Counsel is appointed in Semaj Milan Yrnah Smith v. State, Appellate Cause

No. 06-14-00158-CR and filed a brief on December 23, 2014,

      Young v. State Appellate Cause number 06-14-00086-CR and filed a brief

also due on January 12, 2015,

      Donny Joe Curry v. State Appellate Cause numbers 06-14-00139-CR thru

06-14-00142-CR and filed a brief on January 20, 2015.

      AND

      Grubbs    v.   State   Appellate   Cause    numbers     06-14-00116-CR      &

06-14-00117-CR and is awaiting the Reporter’s record.



             Counsel prepared for and represented his clients in an Adversarial

hearings in Hunt County Child Protection Court for Northeast Texas #2 on January

23, 2014 in nine separate cases.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                      Respectfully submitted,
                                       Jason A. Duff
                                       2615 Lee St
                                       P.O. Box 11
                                       Greenville, TX 75403
                                       Tel: 903.455.1991
                                       Fax: 903.455.1417



                                       By:   /s/ Jason A. Duff
                                         Jason A. Duff
                                         State Bar No. 24059696
                                         jasonaduff@hotmail.com
                                         Attorney for Willie Frank Jackson




                         CERTIFICATE OF SERVICE

      This is to certify that on January 28, 2014, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt County,

by electronic filing system.



                                          /s/ Jason A. Duff
                                       Jason A. Duff